         Case 2:20-cr-00361-KJD-VCF Document 70 Filed 09/21/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Adrian Antonio Anguiano

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00361-KJD-VCF
12                  Plaintiff,                           STIPULATION TO CONTINUE
13                                                       EVIDENTIARY HEARING
            v.
                                                         (First Request)
14   ADRIAN ANTONIO ANGUIANO,
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Heidi
20   A. Ojeda, Assistant Federal Public Defender, counsel for Adrian Antonio Anguiano, that the
21   evidentiary hearing currently scheduled for September 27, 2021, be vacated and set to a date
22   and time convenient to this Court, but no sooner than forty-five (45) days.
23          The Stipulation is entered into for the following reasons:
24          1.      The parties are attempting to negotiate this case which would negate the need
25   for the upcoming evidentiary hearing.
26
         Case 2:20-cr-00361-KJD-VCF Document 70 Filed 09/21/21 Page 2 of 3




 1          2.      Mr. Anguiano has several pending state cases, and the resolution/negotiation of
 2   those cases may impact the negotiations in this case. Additional time is needed to determine if
 3   a global resolution is possible.
 4          3.      Mr. Anguiano has a state court status check on October 19, 2021. The results of
 5   that hearing may impact this case.
 6          4.      The defendant is incarcerated and does not object to the continuance.
 7          5.      The parties agree to the continuance.
 8          This is the first stipulation to continue filed herein.
 9          DATED this 21st day of September 2021.
10
11    RENE L. VALLADARES                                CHRISTOPHER CHIOU
      Federal Public Defender                           Acting United States Attorney
12
      By/s/ Heidi A Ojeda                               By/s/ Daniel J. Cowhig
13
      HEIDI A. OJEDA                                    DANIEL J. COWHIG
14    Assistant Federal Public Defender                 Assistant United States Attorney

15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
         Case 2:20-cr-00361-KJD-VCF Document 70 Filed 09/21/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:20-cr-00361-KJD-VCF
 4
                    Plaintiff,                         ORDER
 5
            v.
 6
     ADRIAN ANTONIO ANGUIANO,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the evidentiary hearing currently scheduled for
11   September 27, 2021 at 11:00 a.m., be vacated and continued to November 15, 2021 at the hour
12   of 1:00 p.m.
13     The Joint Status report for the hearing must be filed by noon, November 12, 2021.
14     IT IS FURTHER ORDERED that defense counsel shall contact the Courtroom
       Administrator, Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with information
15     on how defendant will participate in the video conference by 12:00 PM, November 12,
       2021. All else as stated in ECF No. 61 remains in effect.
16
17
                                           IT IS SO ORDERED.
18
19                                         ______________________________
20                                         Cam Ferenbach
                                           United States Magistrate Judge
21                                                  9-21-2021
                                           DATED ________________________
22
23
24
25
26
                                                   3
